USCA11 Case: 21-12642      Date Filed: 05/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12642
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MIGUEL GUERRA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:19-cr-00544-TPB-TGW-1
                   ____________________
USCA11 Case: 21-12642        Date Filed: 05/16/2022     Page: 2 of 2




2                      Opinion of the Court                21-12642


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
GRANT, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily).